BISCHOFF, J.
Defendant’s objection to the consideration of the stenographer’s minutes of the proceedings before the referee is-sustained. The objections to the order requiring defendant to submit to examination may be urged on a motion to set that order aside, or to terminate or limit the scope of the examination, but they cannot be entertained on a motion to punish defendant for disobedience to the order, and the objections are therefore overruled.
*1002The referee had power to adjourn the examination from time to time, (Code Civil Proc. § 876,) and the only witness fees to which defendant was entitled were those required to be paid on service of the order for his examination upon him, (Code Civil Proc. § 874.)
Defendant is permitted to purge himself of his alleged contempt by submitting to further examination before the referee at a time to be fixed in the order to be entered hereon; and this motion to punish him for alleged contempt is suspended until the examination is concluded, then again to be brought to a hearing upon three days’ notice. The pendency of the examination and of this motion shall, however, be without prejudice to defendant’s right to make such motion respecting the order for his examination as he may be advised.